SOMMERVILLE, J.
The state appeals from the judgment quashing an information against these defendants for having gambled with cards, contrary to an ordinance of the police jury of Terrebonne parish.
The motion to quash was based on the allegation:
“That there was no statute of the state of Louisiana or the Police Jury of the parish of Terrebonne or of the municipality of the city of Houma under which the accused can be prosecuted.”
There is a copy of the ordinance of the police jury of the parish of Terrebonne prohibiting gambling with cards, etc., in the record, but it does not appear to have been offered in evidence on the trial of the motion to quash.
There being no error apparent on the face of the record, the judgment appealed from is affirmed.